Citation Nr: 1219705	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  07-33 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM).


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Among other things, the previous denial of service connection for DM was confirmed and continued therein.  The Veteran appealed this decision.

In August 2007, the Veteran and his spouse testified at a hearing before a Decision Review Officer.  In August 2009, they testified at a Travel Board hearing before a Veterans Law Judge.  Transcripts of these hearings have been associated with the claims file.

This matter came before the Board in May 2010.  New and material evidence was found to reopen the previously denied service connection claim for DM.  Entitlement to service connection for DM was remanded for additional development.  

As the aforementioned development fully or at least substantially has been completed, adjudication on the merits now may proceed if otherwise in order.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The last adjudication of this matter was via a supplemental statement of the case (SSOC) in January 2012.  Some of the evidence which had been obtained by then was not listed among that upon which this adjudication was based.  The right to have the agency of original jurisdiction (AOJ), which in this case is the RO, initially consider this evidence has not been waived by either the Veteran or his representative.  See 38 C.F.R. § 20.1304(c).  A remand for such consideration is not required, however.  This is because the evidence is duplicative or cumulative of some of the evidence that was listed (in that it reflected a diagnosis and simply showed continued treatment) and thus is not directly pertinent (in that it did not address onset or a nexus to service).  Id.

The Veteran was informed via letter dated in March 2012 that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  He then was informed that the Veterans Law Judge who conducted his August 2009 Travel Board hearing no longer is employed by the Board.  As such, he was asked to specify whether or not he wanted another hearing and, if so, what kind.  The Veteran responded in April 2012 that he did not desire another hearing.  

No other potential problems with adjudication on the merits have been identified.  Accordingly, the following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDING OF FACT

The weight of the evidence does not show that the Veteran's DM had its onset in active duty service, was manifested within the first year after this service, or otherwise is related to this service.


CONCLUSION OF LAW

DM was not incurred in active service and cannot be presumed to be related to such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the issue of entitlement to service connection for a left shoulder disorder, to include on a secondary basis, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has satisfied.  The Veteran was notified via letter dated in February 2007 of the criteria for establishing direct and presumptive service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  It technically predated the initial adjudication by the AOJ/RO two days later in the aforementioned February 2007 rating decision.  


Acknowledgement is given, however, to the fact that the Veteran likely had not even received the February 2007 letter much less had time to respond to it by the time the rating decision was issued.  To the extent this constitutes a timing error, such has been cured.  VA process was achieved subsequent to the letter not only in the rating decision that same month but also in an October 2007 statement of the case (SOC) and SSOCs dated in December 2007, in June 2009, and, pursuant to the Board's May 2010 remand, in December 2011 and January 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that where notice was not provided prior to initial adjudication, the timing problem can be cured by issuance of notice followed by readjudication of the claim); see also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding that the issuance of fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  It follows that the Veteran had plenty of time to respond to these readjudications.  He also was afforded, and took advantage of, the opportunity to participate in the processing of his claim by testifying at hearings in August 2007 and August 2009.  Finally, it is notable that he has been represented during the entire pendency of this matter as well as for years before.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (holding that a claimant's representation by counsel "is a factor that must be considered when determining whether that [claimant] has been prejudiced by any notice error"). 

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

VA obtained the Veteran's service treatment records (STRs) prior to the Board's May 2010 decision and remand.  He additionally submitted a few STRs and service personnel records (SPRs) on his own behalf both before and after this decision and remand.  He and his wife point out that the SPRs contain two social security numbers (SSNs) for the Veteran, one ending in 90 and one ending in 69.  They contend (in numerous statements) that not all service treatment records have been obtained since only the SSN ending in 90 was used in procuring them.  

As discussed by the Board in May 2010, however, the evidence does not support this contention.  While some early SPRs and some early STRs denote the Veteran's SSN as ending in 69, this number ultimately was crossed out in favor of the SSN ending in 90.  It thus appears that his SSN was corrected at some point early during his active duty service.  The majority of the Veteran's STRs indeed denote a SSN ending in 90.  There is no indication that such records are incomplete, as they include reports of medical history and examination dated around his entry and separation from service as well as numerous documents dated in between.  All other documents concerning the Veteran, to include service-related documents such as his DD-214 in addition to nonservice-related documents such as those from the Social Security Administration (SSA) and VA, denote a SSN ending in 90.  For each of these reasons, that VA did not seek STRs for the Veteran under the SSN ending in 69 is not found to be erroneous.

An attempt was made by VA to obtain the Veteran's SSA records prior to the Board's May 2010 decision and remand.  As discussed therein, this attempt was unsuccessful because the SSA responded in September 2008 that the records had been destroyed.  See 38 C.F.R. § 3.159(c)(2) (a Federal department advising VA that requested records do not exist is one of the situations in which it can be determined that such records do not exist or that further efforts to obtain them would be futile such that attempts to do so may cease); see also 38 U.S.C.A. § 5103A(b)(3).  The Veteran submitted the few SSA records which were in his possession upon notification of the aforementioned.  See 38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).  A formal finding as to the unavailability of the rest of these records followed in February 2009.  

VA also obtained the Veteran's VA treatment records, some before the Board's May 2010 remand and some thereafter in compliance with it.  With respect to private treatment records, the Veteran and M.B. have indicated treatment from numerous providers and facilities.  Only some were specified as treating his DM.  It follows that while the records from these private providers and facilities is pertinent, those from the other private providers and facilities is not.  

VA's attempts to obtain pertinent private treatment records largely were successful.  Yet some attempts were unsuccessful.  Nevertheless, no further action in this regard is necessary.  C. Family Health Center (identified by the Veteran as G.C. Family Health Center) responded in November 2011 that it had no records concerning the Veteran and that records prior to August 2005 may have been destroyed as a result of Hurricane Katrina.  See 38 C.F.R. § 3.159(c)(1) (attempts to obtain records may cease if the response received is that the records sought do not exist or that further requests would be futile).  The Veteran was informed of this in the December 2011 SSOC.  See 38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).  With respect to records from S.C. Hospital, the August 2007 response was that the records sought from 1977 and 1978 are no longer retained.  The Veteran was informed of this in the October 2007 SOC.  

No attempts have been made by VA to obtain pertinent private treatment records dated in 1977 or 1978 from a kidney specialist.  However, none are required under the circumstances.  The specialist never was identified adequately by the Veteran or his wife, as is required.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1)(i).  It further appears that attempts to obtain the specialist's records, if made, likely would be unsuccessful.  The Veteran testified at the August 2007 DRO hearing that this specialist was deceased.  He was informed during this hearing that no attempts to obtain the specialist's records would be made by VA.  

Pursuant to the Board's May 2010 remand, a VA DM examination was performed in August 2010.  The examination report indicates that the examiner reviewed the claims file "in its entirety," interviewed the Veteran regarding his medical history and relevant symptomatology, and conducted a physical assessment as well as necessary diagnostic testing.  The examiner then opined as to whether or not the Veteran's DM is related to his active duty service.  As the VA examination complete with opinion resolves all questions necessary to adjudicate this matter, the Board finds that it is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Some discussion of the Veteran's hearings finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified at both the August 2007 DRO hearing and the August 2009 Travel Board hearing.  It was explained in that information was elicited from the Veteran and his wife concerning the onset of his DM symptoms, when DM first was diagnosed, as well as the manner this condition is felt to be related to active duty service.  Relevant evidence, in particular treatment records, was identified in that information was elicited from the Veteran and his wife regarding who has treated him for DM.  As a direct result of this testimony, some of the aforementioned attempts (both those that ultimately were successful and unsuccessful) were made to obtain outstanding pertinent private treatment records.

It is significant that, other than as noted above, neither the Veteran nor his representative has identified any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Thus, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

As both the duty to notify and the duty to assist have been met, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran contends (collectively in his claim, in other appeals forms and statements, in his hearing testimony, in an October 2009 VA aid and attendance examination, and in the August 2010 VA DM examination) that he has had DM, or at least symptoms thereof, since either his active duty service or some point during the year thereafter.  Specifically, the Veteran reports having symptoms such as drinking a lot of water, urinating frequently, and losing weight prior to his active duty service separation and in the ensuing months.  His wife reports that the Veteran lost weight and had a sore on his leg that would not go away immediately after his separation from active duty service.  They both note that an indication of DM first was discovered when the Veteran took a blood test in order to get married soon after he completed his active duty service.  In the alternative, they contend that an indication of DM first was discovered when the Veteran went to see a kidney specialist within months after his active duty service and first was diagnosed in 1978.  

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); 38 U.S.C.A. §§ 1110, 1131.

To establish direct service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

Direct service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  Id.; Barr, 21 Vet. App. at 303.  Continuity of symptomatology post-service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for a disease is presumed to have been incurred in or aggravated by service even when there is no record of the disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more of active service during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as DM to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  DM becomes compensable once management by restricted diet is required.  38 C.F.R. § 4.120, Diagnostic Code 7913.

Also applicable here are the circumstances for presumptive service connection for diseases associated with exposure to an herbicide agent.  First, the Veteran again must have served 90 days or more of active service during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have been exposed to an herbicide agent during service.  A Veteran is deemed to have been exposed to an herbicide agent if he served in the Republic of Vietnam (RVN) between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164 (1999).  Third, the Veteran must manifest a particular disease to a compensable degree within a particular time period.  This period is any time after separation from service for DM.  38 U.S.C.A. § 1116(a)(1)(B)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Affirmative evidence rebutting in-service incurrence or aggravation of a chronic disease or disease associated with exposure to an herbicide agent must be taken into consideration even if the aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. § 3.307(d).

Where service connection based on herbicide exposure cannot be presumed, service connection due to such exposure still may be established with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  Direct service connection still may be established, in other words.

The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed herein.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  

Pre-service treatment records from W. Clinic, to which Dr. H.F.C. is affiliated, are silent with respect to DM.

STRs reveal the following.  The Veteran denied then having or ever having had sugar or albumin in his urine, frequent or painful urination, and recent gain or loss of weight prior to his entrance into active duty service in May 1974 and prior to his separation therefrom in March 1977.  Upon examination at these times, urinalysis was negative for sugar or albumin in his urine.  No serology abnormalities were noted.  He weighed 212 pounds in May 1974 and 215 pounds in March 1977.  The Veteran denied that he had diabetes later in March 1977.  Immediately prior to his separation from active duty service in June 1977, he indicated that there had been no change in his medical condition since March 1977.

Post-service treatment records from W. Clinic document that the Veteran was treated for routine problems.  They also document that he weighed 234 pounds in August 1977, was treated for a leg sore in August 1978, first was diagnosed with DM in February 1979, and weighed 237 pounds in October 1979.

A marriage certificate for the Veteran and M.B. is dated in February 1979.

In a May 1995 letter, Dr. H.F.C. indicated that the Veteran was diagnosed with DM in the spring of 1976.

A June 1995 VA treatment record reflects that the Veteran had had DM for 15 or 16 years.

A VA DM examination was conducted in June 1995.  It was noted during this examination that the Veteran has a history of DM since 1976.

History of DM since 1976 is noted in a July 1995 VA treatment record.  So is a family history positive for DM.

In a letter dated in September 1995, Dr. H.F.C. indicated that the Veteran's first diagnosis of DM was in 1968 and that he was placed on a strict diet at that time.

Dr. J.J. of the W.R. Clinic indicated in a July 1997 letter that it "now appears" that the Veteran is diabetic.

A VA general medical examination was conducted in September 1997.  It was noted during this examination that the Veteran has a history of DM diagnosed in 1995 and symptoms of DM in 1994.

In January 1998, the SSA determined that the Veteran was disabled in part due to his DM.  It was noted at that time that he has suffered from DM "for a lengthy period."

VA treatment records beginning in December 2004 note a history of DM in several of the Veteran's maternal family members.

The Veteran testified at the August 2007 DRO hearing that he did not go to the RVN during his active duty service.  He also testified that he was not treated for or diagnosed with DM during his active duty service.

S. Eye Center treatment records show the following.  It was noted in January 2008 that the Veteran has a 29 year history of DM.  In October 2008 as well as June 2009, a history of DM for 30 years was noted.  In approximately January 2011, such a history for 33 years was noted.  A 32 year history of DM finally was noted in May 2011.

In statements dated in February 2009, the Veteran denied that he had DM in 1968 or 1969 prior to his entry into active duty service.  He noted that he was in school at that time and indicated that his mother also denied that he had DM then.

The Veteran denied that he was diagnosed with DM during active duty service at the August 2009 Travel Board hearing.

A November 2009 treatment record from H. Clinic denotes that the Veteran has had DM for numerous years.

The Veteran reported at the August 2010 VA DM examination that he was instructed to watch his diet when he initially was diagnosed with DM in 1978.  The examiner opined that it is less likely as not that the Veteran's DM is related to his active duty service.  It was noted in this regard that he was not diagnosed with DM during such service, that in-service blood work to include that from his entrance and separation as well as in between was not abnormal, and that treatment with medication was not required until 1979.

Given the above, the Board finds that service connection for DM is not warranted.  All necessary requirements for establishing entitlement to this benefit are not met.  

A current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  It is undisputed that the Veteran currently has DM.  He filed his claim in October 2006.  The evidence of record shows that DM was diagnosed well before then.  

Also undisputed is that the Veteran served more than 90 days during a period of war as well as that this service was after December 31, 1946.  Indeed, his service spanned three years.  Just less than a year was during the Vietnam era.  See 38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f) (both defining the Vietnam era as beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the RVN during that period).  

However, there is no indication that the Veteran served in the RVN.  He does not contend this to be the case.  Exposure to an herbicide agent during active duty service accordingly is not presumed.  That DM has been manifested to a compensable degree following separation from active duty service, which is conceded given documentation of implementation of a restricted diet, thus is of no consequence.  There additionally is no indication that the Veteran actually was exposed to an herbicide agent during his active duty service.  He does not contend to have been so exposed.  It follows that DM as a disease associated with actual exposure to an herbicide agent is not established.  

A Veteran is presumed to be in sound condition upon entry into service except as to defects, infirmities, or disorders noted at that time or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  "Clear and unmistakable evidence" is an "onerous" evidentiary standard requiring that the conclusion be "undebatable."  Cotant v. Principi, 17 Vet. App. 116 (2003) (citing Laposky v. Brown, 4 Vet. App. 331 (1993)).  It requires consideration of lay evidence along with medical evidence and accepted medical principles.  38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238 (1995).  

DM was not mentioned at the Veteran's May 1974 examination prior to his active duty service.  Accordingly, DM was not noted at that time.  Clear and unmistakable evidence that DM preexisted the Veteran's active duty service further is not found.  Dr. H.F.C. indicated that DM first was diagnosed in 1968 prior to the Veteran's active duty service.  However, this is rejected as unpersuasive.  It is in conflict with the rest of the evidence.  The Veteran has denied being diagnosed with DM prior to his active duty service.  The pre-service treatment records, which are from the facility Dr. H.F.C. is affiliated with, do not reference DM.  Dr. H.F.C. also contradictorily has indicated that DM first was diagnosed during service in the spring of 1976.  Absent clear and unmistakable evidence that DM existed before the Veteran's active duty service, it is unnecessary to consider whether there is clear and unmistakable evidence that DM was aggravated during such service.

Accordingly, this matter is one of in-service incurrence.  STRs are negative for a diagnosis of or even suspicion of DM, however.  The Veteran has not contended to the contrary.  He indeed has denied being diagnosed with DM during his active duty service.  Dr. H.F.C.'s indication that DM first was diagnosed during such service in the spring of 1976 contradicts the rest of the evidence as well as his earlier statement that DM first was diagnosed before such service in 1968.  While a VA examination and a VA treatment record also document a history of DM since 1976, it appears that they are based on Dr. H.F.C.'s indication since no other evidence exists in this regard.  Similar to above, this indication accordingly is rejected as unpersuasive.  Moreover, to the extent that the opinion or these reports are based on a history of in-service onset provided by the Veteran, such an opinion would lack probative value because the Veteran has been shown to be a non-credible historian.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on veteran's statement renders a medical report incredible only if the Board rejects the statement of the veteran). Incurrence of a disease during service therefore does not exist.  Neither does a chronic disease shown in service, which is required for chronicity, or a condition noted in-service, which is required for continuity of symptomatology.  

Turning to the question of the initial post-service onset of the Veteran's DM, conflict exists   There are several imprecise notations regarding the initial onset ("numerous years" or a "long time").  It also was noted to have been diagnosed variously in 1978 or 1979 (29 to 33 years prior to January 2008 through May 2011), to have been diagnosed in 1979 or 1980 (15 or 16 years prior to June 1995), to have been symptomatic in 1994 and diagnosed in 1995.  All of this presumably was pursuant to the Veteran's report of his medical history as no other basis is evident.  Finally, DM "appeared" to be present in July 1997.  

DM by June 1978 (one-year post-service) is not found despite the various diagnoses in 1978 and 1979.  The mere transcription of medical history does not transform it into sufficient evidence merely because the transcriber is a medical professional.  Leshore v. Brown, 8 Vet. App. 406 (1995).  Even if this were not the case, whether or not the 1978 diagnoses referenced some point from January to June 1978 or some point thereafter is unknown.  There is no documentation proving DM by June 1978 despite the Veteran's contentions that such exists (inferred from their contention of a first diagnosis in 1978).  No records from the kidney specialist who purportedly treated him within months of his active duty service have been obtained for the reasons discussed above.  No results from any blood test taken by him between his separation from active duty service and June 1978 for the purpose of marriage are in evidence.  Since there is no documentation proving DM by June 1978, there thus also is no documentation proving that DM required management with a restricted diet by June 1978.  DM severe enough to at least be compensable within one year of the Veteran's separation from active duty service, and thus presumed to have been incurred therein, accordingly is not found.

No results from any blood test taken by the Veteran for the purpose of marriage between June 1978 and February 1979 when he married M.B. are in evidence.  In fact, the first post-service documentation proving DM is not until it was diagnosed in February 1979 (approximately 20 months post-service).  This refutes all of the aforementioned later dates of diagnosis.  It additionally refutes the contention of the Veteran and his wife that such diagnosis first was made at some point after June 1978 (inferred from their contention of a first diagnosis in 1978).  

Persistent symptoms, as opposed to continual treatment, is required for continuity of symptomatology.  Savage, 10 Vet. App. at 488.  The Veteran asserts that he had DM symptoms during active duty service as well as during the following year.  Lay evidence may provide sufficient support for a claim of service connection.  Barr, 21 Vet. App. at 307.  In this case, it may provide sufficient support for incurrence during active duty, a chronic disease shown during such service, or a condition noted during such service notwithstanding the above.  This is the case where the evidence is both competent and credible.  Competency is "a legal concept determining whether testimony may be heard and considered" whereas credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6. Vet. App. 465 (1994).

It is common knowledge that excessive thirst, frequent urination, and weight loss, are symptoms of DM.  See Merriam-Webster's Collegiate Dictionary 343 (11th ed. 2003) (defining DM as a disorder "usually characterized by inadequate secretion or utilization of insulin, by excessive urine production, by excessive amounts of sugar in the blood and urine, and by thirst, hunger, and loss of weight").  It likewise is common knowledge that difficult to heal wounds is a complication of DM.  The Veteran is competent to assert that he had such symptoms and complications during his active duty service and within a year thereafter because they would have been experienced by him.  Id. (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  His wife is equally competent to assert that he had such symptoms and complications then because they would have been observable to her.  Id.

In weighing credibility, factors for consideration include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991); Jones v. Derwinski, 1 Vet. App. 210 (1991).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the lack of such evidence in combination with other factors may lead to the determination the lay witness is not credible.

That the Veteran had symptoms of DM during his active duty service or immediately thereafter is facially plausible.  Witness demeanor of the Veteran and his wife in asserting such at the hearings cannot be assessed since neither was conducted by the undersigned.  As a result, no negative inference is drawn regarding this credibility factor.  

Yet several of the other credibility factors lead to the conclusion that the Veteran and his wife are not credible in asserting that he manifested DM symptoms during active duty service or within a year thereafter.  These current assertions are inconsistent with medical evidence from that time, which is not lacking but exists in this case, as well as the Veteran's reports from then.  See Curry v. Brown, 7 Vet. App. 59 (1994) (finding no error with the Board's conclusion that contemporaneous evidence had greater probative value than reported history).  The Veteran explicitly denied having or ever having had sugar or albumin in his urine, frequent urination, and recent weight loss a few months prior to his separation in March 1977.  He impliedly denied these symptoms closer to his separation in June 1977 by indicating that there had been no change in his medical condition since March.  Urinalysis was negative for sugar or albumin in his urine and serology was normal.  The Veteran's weight did not decrease but rather increased by three pounds during his active duty service.  His next weight measurement of record two months after his separation from such service showed no decrease but an increase of an additional 19 pounds.  It is unlikely, given that he complained of routine problems, that he would not have complained of more unusual problems such as sugar or albumin in his urine, frequent urination, or weight loss had they existed.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011) ( a lack of notation of symptoms where such notation would normally be expected may be considered as evidence that the symptoms did not exist).  By 28 months after his separation from active duty service, the Veteran's weight went up by another additional three pounds.  

The aforementioned inconsistencies raise considerable suspicion as to the motive of the Veteran and his wife.  As noted above, if their current assertions are found to be both competent and credible, service connection would be granted.  Such potentially could result in the Veteran's receipt of VA compensation benefits.  His self-interest in gaining financially, though not dispositive, cannot be ignored.  

With respect to the DM complication of a leg sore that would not heal, the Veteran is somewhat credible.  A leg sore is confirmed by an August 1978 treatment record.  However, this equates to 14 months after active duty service rather than at some point within one year of active duty service.  There further is no indication that the leg sore was difficult to heal.  Finally, of note is that the Veteran and his wife are laypersons because neither is found to have medical knowledge, training, or expertise.  

A layperspon is competent to made a diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not capable of lay diagnosis).  DM inherently is not simple to identify since its symptoms overlap with numerous other conditions.  Report of a medical diagnosis of DM contemporaneous with August 1978 is impossible since such is not of record until a few months thereafter.  That a leg sore was described and found does not inherently support the DM diagnosis later made by a medical professional.  Indeed, a leg sore even if difficult to heal could be stand alone or attributable to a variety of conditions of which DM is only one.  No reference to the leg sore was made in diagnosing DM. As such, neither the Veteran nor M.B. is competent to ascribe his August 1978 leg sore to a diagnosis of DM then.


Acknowledgement is given to the fact that, even putting aside the above, the Veteran believes his DM is related to his active duty service.  Such a belief sometimes suffices to establish such a relationship.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  It indeed is error to suggest that such lay evidence can never be sufficient to satisfy the requirement that there be a nexus between service and a claimed condition.  See Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

The question of a service nexus in this case is medical in nature, however, especially in light of the complexities of the endocrine system and the numerous potential causes of DM.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to answer it.  See Jones v. West, 12 Vet. App. 460 (1999).  It follows that, as laypersons without such knowledge, training, and/or experience, the Veteran and his wife are not competent to render an opinion that there exists a relationship between his active duty service and his DM.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In addition to the beliefs of the Veteran and M.B. concerning nexus, one medical opinion is of record from August 2010.  Unlike both the Veteran his wife, the examiner who rendered it is competent.  Competence of VA examiners is presumed.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563 (2007); Hilkert v. West, 12 Vet. App. 145 (1999).  Even if this were not the case, the opinion was from a medical professional.  It indeed was rendered by a nurse practitioner.  

The August 2010 medical opinion is negative with respect to a nexus between the Veteran's DM and his active duty service.  A medical opinion is diminished where it follows an examination of limited scope, where it is based on an inaccurate factual premise, or where the rationale for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, the August 2010 opinion is fully persuasive because none of these factors are present.  

With respect to scope, it is reiterated that this medical opinion was rendered after review of the claims file "in its entirety" (which largely then was as complete with respect to substance as it is currently) as well as interview of the Veteran.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994) (both holding that consideration of the Veteran's entire medical history is required in supplying an opinion).  It also was rendered after the completion of a physical assessment and necessary diagnostic testing.  The medical opinion was based on the facts rather than on an inaccurate factual premise.  Indeed, DM accurately was diagnosed.  That it first was shown post-service in 1979 rather than during active duty service is accurate, as discussed above, in light of the medical evidence (which the examiner was aware of from review of the claims file) and lay evidence (which the examiner was aware of from interview of the Veteran).  Set forth above was the rationale, or explanation, as to how the opinion was made.  See Stefl, 21 Vet. App. at 120; Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (both holding that a rationale is required for any opinion rendered).  Essentially, the last of the aforementioned accurate factual premises was highlighted.

The preponderance of the evidence, in sum, is against the Veteran's entitlement to service connection for DM under all applicable theories of entitlement.  The benefit of the doubt rule therefore is inapplicable, and this benefit is denied.


ORDER

Service connection for DM is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


